IIowm,L‘, J.,
dissenting. This is the first time the question, whether or not tho prescription of judgments, established by the act of 1853, runs against minors, has been presented to this court, and I am unable to say that it does. It must be borne in mind that the judgment under consideration is simply one homologating a tutor’s account and decreeing tho sums due the minors respectively. It is true the said act is general, and by its terms applies to all judgments for money; but it must be construed or applied in connection with all other laws on the subject of prescription, and art. 3488 of tho Civil Code (3522 of tlio revised Code) declares that “ Minors and piersons under interdiction can not bo prescribed against except in the cases provided by *213law.” This rule is reiterated in art. 3519 C. C., with a slight modification of the last clause, which is appropriate in its position, following the express exceptions. As the act of 1853 does not provide expressly that the prescription it establishes shall run against minors, it should not be so applied. This act and the art. 3488 are not irreconcilable. All laws upon the same subject should be construed, if possible, to-give force to each. This can be done in this instance by holding, and not "without reason, that tho Legislature intended the act of 1853 to be applied, as other equally positive and general provisions of law on the subject of prescription, that is, not to apply to minors, because of the existing special provision that no prescription is to apply to them unless the law in express terms declares that it shall. The Legislature is presumed to enact laws with reference to existing legislation on each subject, and tho interpretation given to such legislation. The laws on the subject of prescription against minors in this respect, had received frequent interpretation prior to the act of 1853. 12 R. 264 ; 6 An. 111. If it was intended that said act should apply to minors the Legislature would doubtless have so expressed it. If judgments, homologating tutor’s accounts (aid fixing the amounts due minors are prescribed by ten years, a grave and remarkable change is wrought in the legislation and jurisprudence relating to their rights. The law requires the rendition of annual accounts and the judgments homologating them, heretofore considered not conclusive, will place the minors in a much worse condition than if accounts are not filed and homologated.
I can not think the statute establishing the prescription of judgments is to be so understood.